DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed 11/04/2021 has been entered.  Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zemlok et al. (US 20110022032 A1) in view of Hunter et al. (US 20150011830 A1) and further in view of Whitman et al. (US 20100270355 A1).
Regarding claims 1-4, 8-11, and 15-18, Zemlok et al. discloses an apparatus (10) comprising: an end effector (160) comprising a first jaw (164) and a second jaw (162); a motor system (200) configured to actuate the end effector; and a method with a processor (500) with a non-transitory computer-readable media [0115, 0148-0149, 0163-0166, 0177],  comprising a plurality of machine- readable instructions configured to: determine a maximum tip deflection between the first jaw and the second jaw [0139-0140, 0170]; and operate, subject to a torque limit (via speed 
Zemlok et al. states:  “sensors measure rotation, velocity, acceleration, deceleration, linear and/or angular displacement, detection of mechanical limits (e.g., stops), etc. This is attained by implementing multiple indicators arranged in either linear or rotational arrays on the mechanical drive components of the instrument 10. The sensors then transmit the measurements to the microcontroller 500 which determines the operating status of the instrument 10. In addition, the microcontroller 500 also adjusts the motor speed or torque of the instrument 10 based on the measured feedback [0118]… speed calculator 422 which determines the current speed of a linearly moving firing rod 220 and/or the torque being provided by the drive motor 200 [0133]… Measuring the distance between the jaw members 162 and 164 can also be indicative of load conditions on the end effector 160 and/or the instrument 10. When large amounts of force are imparted on the jaw members 162 and 164, the jaw members are deflected outwards…determination of the deformation of the jaw members due to the load being exerted thereon…one or more proximity sensors 191 and 193 can be disposed at the distal tips of the jaw members 162 and 164 to measure the angle therebetween [0170]… pressure exerted on the instrument 10 and/or the end effector 160 is translated to the firing rod 220 causing the firing rod 220 to deflect, leading to increased strain thereon. The strain gauges then report the stress measurements to the microcontroller 500” [0171]
Zemlok et al. does not explicitly disclose to select maximum tip deflection between tips of the first jaw and the second jaw, determine a torque limit based on the maximum tip deflection and a function relating tip deflection to torque applied during clamping, wherein the function is determined based on calibration data including a plurality of tip deflections and a plurality of corresponding torque values; and operate, subject to the torque limit, the end effector using the motor system and wherein the maximum permissible tip deflection is determined based a type of staple 
However, Zemlok et al. does teach setting limits, calibrating the device [0140], measuring tip deflection [0170] to provide feedback on the data and type of staple cartridge being used by the end effector and deflection stress measurements with force and torque [0075, 0145, 0154, 0170-0171].
Hunter et al. also teaches having a motor system configured to actuate an end effector and determining a torque limit based on maximum tip deflection of effectors and setting a torque limit based on measured tip force/torque by holding motor fixed and measure force against tip at different bending angles as a function relating tip deflection to torque applied, wherein the function is determined based on calibration data including a plurality of tip deflections and a plurality of corresponding torque 
Hunter et al. states:  “forces at the tip as a function of the bending angle for different input torques” [0079]
Whitman et al. teaches to select maximum tip deflection between tips of the first jaw and the second jaw ([0004, 0011-0021, 0028-0032], claims 1, 4, 12, and 26) determine a torque limit (clamping force that results in splaying/deflection [0059-0063]) based on the maximum tip deflection and a model (figs. 1-3 and 6-7) relating tip deflection to torque applied during clamping ([0029-0032, 0035-0038, 0062, 0071], figs. 1-7), wherein the maximum permissible tip deflection is determined based a type of staple cartridge being used by the end effector [0033] and the instructions (control program) which when executed by one or more processors (feedback control system, controller 400 controls power [0062-0064, 0070-0071, 0080]) are adapted to cause the one or more processors to perform a method comprising: determining a maximum tip deflection between the first jaw and the second jaw of an end effector; determining a torque limit based on the maximum permissible tip deflection; and operating, using a motor system configured to actuate the end effector, the end effector subject to 
Whitman et al. states:  “predetermined maximum limit may be below a predetermined deflection limit of the at least one of the clamping members [0032]… distal ends of the jaws 1005 and 1010 are splayed outwardly away from each other, resulting in an expanded tissue gap 1025 at a distal portion. This splaying causes the jaws 1005 and 1010 to deviate from a parallel alignment [0054]… predetermined maximum limit is selected to prevent the clamping members from splaying” (claim 12).
Given the suggestion and teachings of Zemlok et al. on setting limits, calibrating the device, measuring tip deflection to provide feedback on the data, and type of staple cartridge being used by the end effector and deflection stress measurements with force and torque, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select maximum tip deflection between tips of the first jaw and the second jaw, determine a torque limit based on the maximum tip deflection and a function relating tip deflection to torque applied during clamping, wherein the function is determined based on calibration data including a plurality of tip deflections and a plurality of corresponding torque values; and operate, 
Regarding claims 5-7, 12-14, and 19-20 Zemlok et al. discloses the firing of the staples is stalled when an applied torque exceeds the torque limit, wherein the processor is further configured to determine the torque limit based on a position of a motor in the motor system [0140], wherein the processor is further configured to determine a current limit for the motor system based on the torque limit [0112, 0118, 0140, 0163-0164, 0174-0176].  Whitman et al. also teaches the firing of the staples is stalled when an applied torque exceeds the torque limit (user to intervene if limit exceeded, chart 950 [0071-0074]), the processor is further configured to .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20120209314 A1 - “desired separation values or ranges may vary according to any number of variables, including but not limited to: a dimension of the first or second jaw, a staple length, a staple size, a stapler angle of articulation, a thickness of the body tissue, a type of body tissue, a characteristic of the body tissue the desired clamping force or the desired clamping separation…The grasping force and desired clamping force may vary according to any of the above variables or by the type of surgical application (e.g. tissue cutting, sealing of tissue, and/or stapling of tissue)” [0016].
US 20120211542 A1 – “varying the compression of the tissue. The tissue management modes include a constant torque profile, a modulated torque profile, a maximum torque profile [0032]… constant torque profile is selected, the powered surgical instrument 100 uses controlled tissue compression to apply constant rate if strain to tissue during the clamp, dwell and firing stages to optimize tissue gap and staple formation by applying a constant signal to motor 212 from processor 202. The parameters used to control the motor 212 and/or end effector 160 in the constant torque profile” [0033] and see references cited form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/         Primary Examiner, Art Unit 3731